727 N.W.2d 597 (2007)
Barbara GEARY, Plaintiff-Appellee,
v.
C & K MUFFLERS, INC., d/b/a Maxi Muffler and Charles L. Finney, Defendants-Appellees, and
Secura Insurance Company, Garnishee Defendant-Appellant, and
Rinelle Simpson and Kristy J. Finney, Defendants.
Docket No. 131653. COA No. 267105.
Supreme Court of Michigan.
February 27, 2007.
On order of the Court, the motion for immediate consideration is GRANTED. The motion for reconsideration of this Court's November 29, 2006 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.